In an action to recover on certain policies of insurance for direct loss or damage by windstorm, etc., but limited by provisions that the company should not be liable “for any loss or damage 6 * * caused by water or rain, whether driven by wind or not, unless the building insured * * * shall first sustain an actual damage to the roof or walls by the direct force of the wind, and shall then be liable only for such damage to the interior of the building * * * as may be caused by water or rain entering the building through openings in the roof or walls made by the direct action of the wind * ” ”, the defendant appeals from a judgment in favor of the plaintiff, entered upon a verdict after a trial before the court and a jury. Judgment unanimously affirmed, with costs. The evidence on the part of the plaintiff was sufficient to present a question of fact for the jury. Present — Hagarty, Acting P. J., Carswell, Johnston, Aldrich and Nolan, JJ.